 



Execution Version

 

SETTLEMENT AGREEMENT

($100K Note)

 

THIS SETTLEMENT AGREEMENT (the “Agreement”) is made this 28th day of February
2018 and effective as of December 30, 2017 (the “Effective Date”), by and
between Quest Solution Inc., a Delaware corporation (the “Company”) and David
Marin and Kathy Marin, individuals residing at 12272 Monarch Street, Garden
Grove, CA 92841 and 20 Sklar Street, Ladera Ranch, CA 92694, respectively
(collectively “the Marins”). The Company and the Marins collectively shall be
referred to as the “Parties.”

 

WHEREAS, the Company entered into a promissory note on June 24, 2015 in the
original principal amount of $100,000 (the “Note”), of which the aggregate
amount of approximately $111,064.69 (the “Owed Amount”) is owed to the Marins,
which includes accrued interest earned but not paid;

 

WHEREAS, the Company is willing to settle the Owed Amount by paying certain
consideration to the Marins as set forth in Section 2 below.

 

WHEREAS, each of the Parties desires to resolve any and all claims in connection
with the Owed Amount upon the fulfillment of the conditions set forth in Section
2 below.

 

NOW THEREFORE, in consideration of the mutual covenants and other good and
valuable considerations hereinafter contained, the Parties agree as follows:

 

  1. Recitals. The above recitals are incorporated into this Agreement.        
2. Settlement. On the date hereof, or as otherwise set forth below, the Marins
agree to accept the following consideration (collectively, the “Consideration”)
as payment in full of the Owed Amount:

 

  a. The Company agrees, at its own expense and within five (5) business days
after the date hereof, to issue to the Marins (or to an affiliated entity or
affiliated person as directed in writing by both of the Marins) an aggregate of
85,000 shares of the Company’s Series C Preferred Stock (the “Preferred
Shares”), which rights will be governed by the terms set forth in the
Certificate of Designation of Rights and Preferences (the “COD”) attached as
Exhibit A hereto, except that no dividends will be payable or will accrue on the
Preferred Shares for the first two years from the date hereof, and the Preferred
Shares will be convertible into shares of the Company’s Common Stock at the
conversion rate $1.00 per share at the holder’s option and will be automatically
convertible into common stock if the Company’s Common Stock has a closing sales
price of $1.50 per share for 20 consecutive trading days on the primary stock
exchange on which the Company’s securities are then listed or quoted. The
Company represents and warrants to the Marins that (i) upon issuance, the
Preferred Shares shall be duly and validly issued, non-assessable and fully paid
shares of the Company’s Series C Preferred Stock; and (ii) that a sufficient
number of shares of Common Stock shall have been reserved for issuance upon
conversion in full of the Preferred Shares.

 

   

 

 

  b. The Company shall, at the Company’s expense and within five business days
after the date of this Agreement, transfer title to the Marins (or to such other
affiliated person or entity as directed in writing by both of the Marins) of the
Ford F250 Diesel Truck currently being utilized by the Marins. The Parties agree
that the fair market value of such Truck shall be $15,000 and shall be applied
to reduce the Owed Amount.

 

  3. Cancellation of the Note. The Marins agree that upon the execution of this
Agreement and the delivery to the Marins of the Consideration described above,
the Owed Amount will be cancelled and forgiven in its entirety, and the Marins
shall have no right to the Owed Amount as of the Effective Date.         4.
Confirmation. The Marins hereby confirm that, upon receipt of the Consideration
set forth in Section 2 hereof, (a) the Company shall have no obligation to pay
any other fees, expenses, accrued but unpaid interest or dividends or any other
payment or reimbursements that comprise the Owed Amount, except for payments and
rights set forth in the COD as modified in Section 2(b) hereof; and (b) the
Marins hereby agree to release any security interest that they may have against
the Company’s assets related to this Note. The Marins represent and warrant that
no other person or entity has any interest in the Owed Amount and that they have
not pledged, and that they have not assigned or transferred, or purported to
assign or transfer, to any person or entity all or any portion of the Owed
Amount.         5. Indemnification. The Marins agree that in the event either of
the Marins assigned or transferred any interest in the Owed Amounts, then the
Marins shall be responsible for any damages arising against the Company relating
to such assignment or transfer including reasonable expenses in defending a
third party action related to alleged ownership as a result of such assignment
or transfer.         6. Mutual Non-Disparagement. All Parties agree not to
disparage or otherwise make unfavorable remarks regarding any other party to
this Agreement. Notwithstanding the foregoing, nothing in this Agreement shall
prevent the Parties from making any truthful statement to the extent (a)
necessary to rebut any untrue statements made about him; (b) necessary with
respect to any litigation, arbitration or mediation involving this Agreement,
including, but not limited to, the enforcement of this Agreement; (c) required
by law or by any court, arbitrator, mediator or administrative or legislative
body (including any committee thereof) with jurisdiction over such person; or
(d) made as good faith competitive statements in the ordinary course of
business.

 

   

 

 

  7. Merger and Amendment. This Agreement and its Exhibits contain the entire
agreement and understanding concerning the Owed Amounts and supersedes and
replaces all prior negotiations, proposed agreement and agreements, written or
oral. Each of the parties hereto acknowledges that none of the parties hereto,
agents or counsel of any party, has made any promise, representation or warranty
whatsoever, express or implied, not contained herein concerning the subject
hereto, to induce it to execute this Agreement and acknowledges and warrants
that it is not executing this Agreement in reliance on any promise,
representation or warranty not contained herein. This Agreement may not be
modified or amended in any manner except by an instrument in writing
specifically stating that it is a supplement, modification or amendment to the
Agreement and signed by each of the Parties hereto against whom such
modification or amendment shall be claimed to be effective.         9. Duplicate
Originals; Counterparts. This Agreement may be executed in any number of
duplicate originals and each duplicate original shall be deemed to be an
original. This Agreement may be executed in several counterparts, each of which
counterparts shall be deemed an original instrument and all of which together
shall constitute a single agreement.         10. Severability. Each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
prohibited or invalid under applicable law, such provision will be ineffective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of this Agreement.         11. Governing Law. This Agreement shall be
interpreted and the rights and liabilities of the Parties determined in
accordance with the laws of the State of California, excluding its conflict of
laws rules.         12. Representation by Counsel. Each party hereto represents
and agrees with each other that it has been represented by or had the
opportunity to be represented by, independent counsel of its own choosing, and
that it has had the full right and opportunity to consult with its respective
attorney(s), that to the extent, if any, that it desired, it availed itself of
this right and opportunity, that it or its authorized officers (as the case may
be) have carefully read and fully understand this Agreement in its entirety and
have had it fully explained to them by such party’s respective counsel, that
each is fully aware of the contents thereof and its meaning, intent and legal
effect, and that it or its authorized officer (as the case may be) is competent
to execute this Agreement and has executed this Agreement free from coercion,
duress or undue influence. For the purposes of clarity, the Parties agree that
Morgan, Lewis & Bockius LLP is only representing Mr. David Marin in connection
with this Agreement.

 

   

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the day and year first written above.

 

  QUEST SOLUTION INC.         By: /s/ Shai Lustgarten   Name: Shai Lustgarten  
Title: Chief Executive Officer           /s/ David Marin     David Marin        
  /s/ Kathy Marin     Kathy Marin

 

   

 

 

